DETAILED ACTION
Note 1: The examiner withdrawn the non-sat double patenting rejection on 9/21/2018 by overlooking the amended claims to be distinct and different than the claims of US Patent US 9,681,372 B2.
Note 2: The prior art, Ro (US 2014/0219270 A1), is re-considered as Ro is a valid prior art because the instant application is an AIA  application and Ro incorporated the certificate of foreign priority when filed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present office action is in response to an amendments and/or arguments/remarks filed on March 15, 2021 with respect to the claims 21-33, wherein, claim 34 has been newly added. Therefore, claims 21-34 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the .
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9,681,372-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is “anticipated by” claims 1 of the Patent (US-9,681,372-B2).
Application No. 14/888,510 (instant)
Patent No  9,681,372
21. A terminal device comprising: circuitry configured to detect a first synchronization signal transmitted according to a first identifier included in the first synchronization signal, the first identifier being selected from among a first subset of synchronization signal identifiers; detect a second synchronization signal according to a second identifier included in the second synchronization signal, 
.


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9,681,372-B2. Although the claims claim 31 is “anticipated by” claims 1 of the Patent (US-9,681,372-B2).


Application No. 14/888,510 (instant)
Patent No  9,681,372
31. A wireless communication method comprising: detecting a first synchronization signal transmitted according to a first identifier included in the first synchronization signal, the first identifier selected being from among a first subset of synchronization signal identifiers; detecting a second synchronization signal according to a second identifier included in the second synchronization signal, the second identifier being selected from among a second subset of synchronization signal identifiers, and the first subset of identifiers being different from the second subset of identifiers; acquiring synchronization for performing device-to-device (D2D) communication based on at 
.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US-9,681,372-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 is “anticipated by” claims 1 of the Patent (US-9,681,372-B2).
Application No. 14/888,510 (instant)
Patent No  9,681,372
32. A terminal device comprising: circuitry configured to: detect from a received radio signal a detected synchronization signal; 
.


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9,681,372-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 is “anticipated by” claims 1 of the Patent (US-9,681,372-B2).

Application No. 14/888,510 (instant)
Patent No  9,681,372
34. (New): A communications system, comprising: a base station; and a terminal device including: circuitry configured to detect a first synchronization signal transmitted by the base station, the first synchronization signal having a first identification selected from among a first subset of a plurality of identifiers; detect a 
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: circuitry configured to …..,  in claims 21-23, 27-30 and 32-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Response to Arguments
Applicant's arguments filed 03/15/2021 with respect to claims 21-33 have been considered and they are persuasive. The previous office action mailed on 10/15/2020 have been withdrawn. The claims are further rejected on a new ground of rejection and the action is non-final. The reasons are set forth below:
Applicant’s arguments and Examiner’s response: 
	(I) Applicant’s arguments 1: Applicant’s arguments, page 8, recites: “Claim 27 was not included in the heading on page 14 of the Office Action as rejected, but this seems to be an omission as it is mentioned on page 16”.
	(II) Examiner’s response 1: In response to the arguments stated above, “Claim 27 was not included in the heading on page 14 of the Office Action as 
Applicant’s arguments regarding 103 rejection, applicant’s arguments with respect to claims 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

.
Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al (US 2014/0219270  A1), hereinafter, “Ro”, in view of Wang et al (US 2016/0374038 A1), hereinafter, “Wang”. 
Regarding claim 21, Ro discloses: A terminal device comprising: circuitry configured to detect a first synchronization signal transmitted according to a first identifier included in the first synchronization signal, the first identifier being selected from among a first subset of synchronization signal identifiers (fig 10, para [0027]-[0028], a D2D terminal, where, a “PSS’ (equivalent to “first synchronization signal”) and SSS (equivalent to “second synchronization signal”), where, “a terminal acquires time synchronization to a cell to which it belongs and the “cell ID” (equivalent to “first subset of identifiers”) of the cell by detecting a synchronization signal including a primary synchronization signal (PSS)”, such as para [0050]-[0054]);
detect a second synchronization signal according to a second identifier included in the second synchronization signal, the second identifier being selected from among a second subset of synchronization signal identifiers, and the first subset of the identifiers being different from the second subset of the identifiers  (Ro: see [0027]-[0028], where, SSS (equivalent to “second synchronization signal”) are synchronization signals by a base station and include ID among multiple IDs, where, “the D2D synchronization signal allows for synchronization acquisition for D2D communication between terminals, and transfers ID-related information indicating by which a common time reference is provided”, see para [0050]-[0054], where, “the secondary D2D synchronization signal 107 include ID-related information to identify which device transmits the D2D synchronization signal, the ID-related information including “at least one of information” (equivalent to “second subset of identifiers”) on a group ID and the number of elements in one group”, further, “each of the primary D2D synchronization signal 106 and the secondary D2D synchronization signal 107 includes sequences that are distinguishable from those of the PSS 103 and the SSS 104”, i.e., the “cell ID” (equivalent to “first subset of identifiers”) and “D2D ID” (equivalent to “second subset of identifiers”) are different to each other);
acquire synchronization for performing device-to-device (D2D) communication based on at least one of the first synchronization signal or the second synchronization signal (Ro: see [0028], lines 6-13, where common reference signal is acquired, i.e. synchronization is acquired, based on synchronization signal from a D2D terminal or a base station, further “in the case of an LTE system, a terminal acquires time synchronization to a cell to which it belongs and the cell ID of the cell by detecting a synchronization signal including a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), transmitted from a base station, when accessing the base station, and the acquired time synchronization may be used as a common time reference);   and 
Ro further discloses: detect the second synchronization signal for the wireless communication (signals (PSS and SSS signals) corresponding to the second subset of the identifiers (group ID related to D2D communication) (such as paragraph [0052]); and detect the second synchronization signal for the wireless communication with another terminal (e.g. paragraph [0052]-[0054]). 
However, Ro doesn't explicitly disclose: acquire priority information indicating a priority of detection among the signals, and the detection of the second synchronization signal is in accordance with the priority.
acquire priority information indicating a priority of detection among the signals, and the detection of the second synchronization signal is in accordance with the priority (fig 1, steps S101-S103, para [0099]-[0103], where, in step S101, the first user determines the priority information based on which the first terminal send the “synchronization signal” equivalent to “second synchronization signal” to the “second terminal/user equipment” (equivalent to “another terminal”) in step S103, where, the priority parameter is included with the synchronization signal).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “acquire priority information indicating a priority of detection among signals corresponding to the second subset of the identifiers; and with another terminal device in accordance with the priority” as taught by Wang into Ro in order to enable flexible synchronization signaling in a D2D communications system for precise synchronization.
Regarding claim 22, Ro further discloses: The terminal device of claim 21, wherein the circuitry is configured to control a timing to transmit the synchronization signal for D2D communication based on the detected first synchronization signal (Ro: see para [0028],  D2D terminals may acquire a common time reference from a base station to which they belong and use the acquired common time reference).2Preliminary Amendment
Regarding claim 23, Ro further discloses: The terminal device according to claim 22, wherein the circuitry is configured to control the timing to transmit the synchronization signal for the D2D communication to be a predetermined time after a timing of the first synchronization signal (see para [0029], where, “a certain period of time” equivalent to “predetermined time”).2Preliminary Amendment
Regarding claim 24, Ro further discloses: The terminal device of claim 23, wherein the frame structure includes a plurality of subframes, and the predetermined time is a time corresponding to a predetermined number of the subframes (fig 1-3, see para [0049], where, ”The PSS 103 is transmitted in sub-frames 0 and 5 in the same manner, which makes it possible to acquire sub-frame timing by using the PSS 103”).
Regarding claim 25, Ro further discloses:  The terminal device of claim 21, wherein the circuitry is configured to control a timing to transmit the synchronization signal for the D2D communication based on a timing of the first or the second synchronization signal (fig 1, para [0065], where, acquire sub-frame timing based on synchronization signal); and a position condition of the terminal device 2Preliminary Amendment(para [0035], where, “ the D2D terminal to serve as a detour path for providing a common time reference to D2D terminals that cannot acquire the common time reference from the base station because of being located in a “shadow zone” equivalent to “position condition” within the coverage area of the base station”). 2Preliminary Amendment
Regarding claim 26, Ro further discloses: The terminal device of claim 25, wherein the position condition of the terminal device indicates whether terminal device is positioned in a cell formed by the base station (see para [0071], where, terminal device is positioned within a coverage area corresponding to a base station).2Preliminary Amendment
Regarding claim 27, Ro further discloses: The terminal device of claim 26, wherein the circuitry is configured to control the timing to transmit the synchronization signal for the D2D communication based on the second synchronization signal when the position condition of the terminal device indicates that the terminal device is not positioned in a cell formed by the based station (see para [0009], where, “when a cellular network cannot be normally operated due to natural disasters and the like, or when a terminal is located out of the coverage area of the cellular network, there is a problem in that each D2D terminal cannot acquire common time synchronization from a base station”).2Preliminary Amendment
3Preliminary AmendmentRegarding claim 28, Ro further discloses:  The terminal device of claim 26, wherein the circuitry is configured to control the timing to transmit the synchronization signal for the D2D communication based on the first synchronization signal when the position condition of the terminal device indicates that the terminal device is positioned in a cell formed by the based station (Ro: see para [0071]).2Preliminary Amendment
Regarding claim 29, Ro does not explicitly teach:  The terminal device of claim 21, wherein the circuitry is configured to select a synchronization reference among a plurality of the second synchronization signals in accordance with priority information. 
However, Wang teaches: the circuitry is configured to select a synchronization reference among a plurality of the second synchronization signals in accordance with priority information (fig 1, steps S101-S103, para [0099]-[0103], where, in step S101, the first user determines the priority information based on which the first terminal send the “synchronization signal” equivalent to “second synchronization signal” to the “second terminal/user equipment” (equivalent to “another terminal”) in step S103, where, the priority parameter is included with the synchronization signal).  
acquire priority information indicating a priority of detection among signals corresponding to the second subset of the identifiers; and with another terminal device in accordance with the priority” as taught by Wang into Ro in order to enable flexible synchronization signaling in a D2D communications system for precise synchronization.
Regarding claim 30, Ro does not explicitly teach: The terminal device of claim 29, wherein the circuitry is configured to obtain the priority information via system information or radio resource control (RRC) signaling.  
However, Wang teaches: the circuitry is configured to obtain the priority information via system information or radio resource control (RRC) signaling (para [0174], where, “it is assumed that two different codeword sequences in the system are used to carry the synchronization sequences: in the first N subframes, one synchronization sequence is carried by using a first codeword sequence; and in the last N subframes, the other synchronization sequence is carried by using a second codeword sequence. Under this condition, 4*N−3 distinguishable configurations of a subframe and a codeword sequence that carry a synchronization signal are available. 4*N−3 different priority parameters of synchronization signals can be distinguished by using the 4*N−3 different configurations of a subframe resource and a codeword sequence”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “acquire priority information indicating a priority of detection among signals corresponding to the second subset of the identifiers; and with another terminal device in accordance with the priority” as taught by Wang into Ro in order to enable flexible synchronization signaling in a D2D communications system for precise synchronization.
Regarding claim 31, a method for wireless communication. Wherein the claim includes features identical to the subject matter mentioned in the rejection to claim 21 above. The claims are mere reformulation of claim 21 in order to define the corresponding packet classification method, and the rejection to claim 21 is applied hereto.
Regarding claim 32, a terminal device. Wherein, the claim includes features identical to the subject matter mentioned in the rejection to claim 21 above. The claims are mere reformulation of claim 21 in order to define the corresponding packet classification method, and the rejection to claim 21 is applied hereto.
Regarding claim 33,  Ro further discloses:  The terminal device of claim 32, wherein the circuitry is further configured to: determine a position of the terminal device with respect to a first cell defined according to the base station and a second cell that is adjacent to the first cell; and transmit another synchronization signal when the determined position is at a cell edge of the first cell, and is not within the second cell and not at an adjacent vicinity of the second cell (para [0009], [0065] and [0071]).
Regarding claim 34, a communication system that includes a base station and a terminal. Wherein, the claim includes features identical to the subject matter mentioned in the rejection to claim 21 above. The claims are mere reformulation of claim 21 in order to define the corresponding packet classification method, and the rejection to claim 21 is applied hereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461